DETAILED ACTION
	This action is in response to application 17/038427, filed on 9/30/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2015/0135166, hereinafter “Tarlow,” in view of USPGPUB 2018/0018167, hereinafter “Hua.”
	Regarding claim 1, Tarlow discloses “A system comprising: one or more processors; and a memory that stores one or more programs that are configured to be executed by the one or more processors, the one or more programs including instructions (see, e.g., Tarlow, fig. 6 & associated text) that: 
train a synthesis procedure to learn one or more program transformations from a dataset of examples and additional inputs obtained on-the-fly from a text document during an edit session; (see, e.g., Tarlow, fig. 1 & associated text; para. 18-21; “a trained probabilistic model arranged for any one or more of source code generation, completion, checking, correction.”; “. . . to assist with the task of writing source code. These comprise one or more of: a source code error checking and/or error correcting component 106, a source code auto-complete component 108, a source code generator 110.”)  and 
utilize the synthesis procedure to automatically generate code edit suggestions during the edit session.” (see, e.g., Tarlow, fig. 2 & associated text; para. 27-29; “the source code auto-complete component 108 may present at a graphical user interface suggested source code for completing source code partially written by a programmer”).
Tarlow does not disclose the underlined portion of the limitation “train a synthesis procedure to learn one or more program transformations from a semi-supervised dataset of examples and additional inputs obtained on-the-fly from a text document during an edit session;” but Hua discloses semi-supervised learning at para. 42. Tarlow and Hua are directed toward software engineering and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the known practice of “semi-supervised learning” with the source code generation of Tarlow, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to better implement a machine learning algorithm. Accordingly, the instant claim is unpatentable over the combination of Tarlow and Hua. 
Regarding claim 2, the combination of Tarlow and Hua renders obvious “The system of claim 1, wherein the semi-supervised dataset includes supervised examples from repetitive edits performed in a similar context during the edit session.” (see, e.g., Tarlow, para. 27).
Regarding claim 3, the combination of Tarlow and Hua renders obvious “The system of claim 1, wherein the semi-supervised dataset includes unsupervised additional inputs automatically-inferred from the text document during the edit session without user feedback.” (see, e.g., Hua, para. 42-43; Tarlow, para. 71).
Regarding claim 4, the combination of Tarlow and Hua renders obvious “The system of claim 1, wherein train the synthesis procedure to learn one or more program transformations from a semi-supervised dataset of examples and additional inputs obtained on-the-fly from the source code program during an edit session further comprises: categorize each of the additional inputs as a positive or a negative input based on a reward score; and generate an output for each positive input consistent with each example.” (see, e.g., Hua, para. 42-43). 
Regarding claim 5, the combination of Tarlow and Hua discloses “The system of claim 4,” but does not disclose the further limitation “wherein the reward score is based on a code similarity metric or a tree edit distance function.” However, reward scores based on code similarity or tree edit distance functions were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reward score bases with the source code editing system of Tarlow and Hua, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more specifically and particularly define the desired functionality of the machine learning used Tarlow and Hua. Accordingly the instant claim is unpatentable over the combination of Tarlow and Hua. 
Regarding claim 6, the combination of Tarlow and Hua renders obvious “The system of claim 1, wherein the one or more programs include further instructions that: obtain additional inputs from the text document from explicit feedback from the user.” (see, e.g., Tarlow, para. 78).
Regarding claim 7, the combination of Tarlow and Hua renders obvious “The system of claim 4, wherein the one or more programs include further instructions that: synthesize a new program transformation when an output is produced on a positive input from at least one example.” (see, e.g., Hua, para. 42-43).
Regarding claim 8, the combination of Tarlow and Hua renders obvious “The system of claim 1, wherein the text document includes a source code program, a spreadsheet, an email document, or text file.” (see, e.g., Tarlow, fig. 2 & associated text; para. 27-29). 
	Regarding claim 9, Tarlow discloses “A computer-implemented method, comprising: 
training a synthesis procedure to learn a program transformation, during an edit session of a text document, from a dataset of feedback derived implicitly from user behavior during the edit session without explicit user feedback, (see, e.g., Tarlow, fig. 1 & associated text; para. 18-21; “a trained probabilistic model arranged for any one or more of source code generation, completion, checking, correction.”; “. . . to assist with the task of writing source code. These comprise one or more of: a source code error checking and/or error correcting component 106, a source code auto-complete component 108, a source code generator 110.”)  the text document represented as a syntax tree having one or more subtrees, the semi-supervised dataset including examples and additional inputs, the examples derived from repetitive edits to an expression in a similar context, the additional inputs inferred from the text document, the program transformation including an input subtree, an output subtree, and one or more rewrite rules that represent edits made on the input subtree to produce the output subtree; (see, e.g., Tarlow, fig. 2, 4 & associated text; para. 28; “Optionally one or more nodes of the graph may be annotated with type information or other data from the source code analyzer. The graph may represent the source code to be auto-completed. For example, the graph may be an abstract syntax tree.”; para. 36-39, 56-60, 70) and 	
utilizing the program transformation during the edit session, to generate a code edit suggestion to an expression in the text document, wherein the input subtree of the program transformation matches the expression.” (see, e.g., Tarlow, fig. 2 & associated text; para. 27-29; “the source code auto-complete component 108 may present at a graphical user interface suggested source code for completing source code partially written by a programmer”; para. 36-39, 56-60, 70).
Tarlow does not disclose the underlined portion of the limitation “training a synthesis procedure to learn a program transformation, during an edit session of a text document, from a semi-supervised dataset of feedback derived implicitly from user behavior during the edit session without explicit user feedback,” but Hua discloses semi-supervised learning at para. 42. Tarlow and Hua are directed toward software engineering and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the known practice of “semi-supervised learning” with the source code generation of Tarlow, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to better implement a machine learning algorithm. Accordingly, the instant claim is unpatentable over the combination of Tarlow and Hua.
Regarding claim 10, the combination of Tarlow and Hua renders obvious “The computer-implemented method of claim 9, further comprising: obtaining an additional input from one or more subtrees representing an expression at a cursor position.” (see, e.g., Tarlow, para. 78).
Regarding claim 11, the combination of Tarlow and Hua renders obvious “The computer-implemented method of claim 9, further comprising: obtaining additional inputs from all subtrees of the syntax tree of the text document.” (see, e.g., Tarlow, fig. 2, 4 & associated text; para. 36-39, 56-60, 70).
Regarding claim 12, the combination of Tarlow and Hua renders obvious “The computer-implemented method of claim 9, further comprising: classifying an additional input as a positive input or a negative input; and when the additional input is classified as a positive input, generating a new example for the positive input that is consistent with the examples.” (see, e.g., Hua, para. 42-43).
Regarding claim 13, the combination of Tarlow and Hua discloses “The computer-implemented method of claim 12,” but does not appear to disclose the further limitation “wherein classifying the additional input as a positive input further comprises: generating a reward score for the additional input based on a code similarity metric or tree edit distance function using the additional input and an example; and designating the additional input as a positive input when the reward score indicates a strong similarity between the additional input and an example and designating the additional input as a negative input when the reward score indicates a low similarity between the additional input and the example.” However, reward scores based on code similarity or tree edit distance functions, and use thereof, were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reward score bases with the source code editing system of Tarlow and Hua, thereby obtaining the invention of the instant 
Regarding claim 14, the combination of Tarlow and Hua renders obvious “The computer-implemented method of claim 9, further comprising: obtaining additional inputs from user-directed feedback to expressions in the text document during the edit session.” (see, e.g., Tarlow, para. 78).
Regarding claim 15, the combination of Tarlow and Hua renders obvious “The computer-implemented method of claim 9, wherein the text document includes a source code program, a spreadsheet, an email document, or text file.” (see, e.g., Tarlow, fig. 2 & associated text; para. 27-29).
	Regarding claim 16, Tarlow discloses “A device, comprising: at least one processor and a memory; wherein the at least one processor is configured (see, e.g., Tarlow, fig. 6 & associated text) to: 	
represent a text document in an edit session as a syntax tree, the syntax tree having one or more subtrees; (see, e.g., Tarlow, fig. 2, 4 & associated text; para. 28; “Optionally one or more nodes of the graph may be annotated with type information or other data from the source code analyzer. The graph may represent the source code to be auto-completed. For example, the graph may be an abstract syntax tree.”; para. 36-39, 56-60, 70)
learn program transformations during the edit session from additional input obtained implicitly from user behavior during the edit session, (see, e.g., a program transformation including a pair (Pguard, Ptrans), wherein Pguard includes a location expression to find subtrees of the syntax tree that match the location expression, wherein Ptrans includes operations applied to matching locations of an input subtree that generate the program transformation; (see, e.g., Tarlow, fig. 2, 4 & associated text; para. 36-39, 56-60, 70-73) and 
	generate a code edit suggestion for an expression at a cursor position when a subtree representing the expression matches an input subtree of a select one of the program transformations, the code edit suggestion generated by application of operations of Ptrans of the select one of the program transformations.” (see, e.g., Tarlow, fig. 2 & associated text; para. 27-29; “the source code auto-complete component 108 may present at a graphical user interface suggested source code for completing source code partially written by a programmer”; para. 36-39, 56-60, 70).
Tarlow does not disclose the underlined portion of the limitation “learn program transformations during the edit session from supervised examples and unsupervised additional input obtained implicitly from user behavior during the edit session,” but Hua discloses supervised and unsupervised learning at para. 42. Tarlow and Hua are directed toward software engineering and therefore are analogous 
Regarding claim 17, the combination of Tarlow and Hua renders obvious “The device of claim 16, wherein the at least one processor is further configured to: associate one or more examples with a program transformation; and obtain a first one of the one or more examples from repetitive edits made to a similar context during the edit session.” (see, e.g., Tarlow, para. 27).
Regarding claim 18, the combination of Tarlow and Hua renders obvious “The device of claim 17, wherein the at least one processor is further configured to: add additional examples to the one or more examples from additional inputs derived from implicit feedback, when an output is produced for an additional input that is consistent with existing examples.” (see, e.g., Hua, para. 42-43; Tarlow, para. 71).
Regarding claims 19-20, the combination of Tarlow and Hua discloses “The device of claim 18,” but does not appear to disclose the further limitations “wherein the at least one processor is further configured to: filter the additional inputs based on a reward score into a positive input and a negative input, the reward score based on a code similarity metric or tree edit distance function between a subtree representing an additional input and a subtree representing an example.” or “wherein the at least one processor is further configured to: generate an output for an additional input designated as a positive input using the existing examples, positive inputs and negative inputs.” However, reward scores based on code similarity or tree edit distance functions, and use thereof, were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reward score bases with the source code editing system of Tarlow and Hua, thereby obtaining the inventions of the instant claims. A clear and predictable benefit of so combining would have appeared as the ability to more specifically and particularly define the desired functionality of the machine learning used Tarlow and Hua. Accordingly the instant claims are unpatentable over the combination of Tarlow and Hua.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191